ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Crosstown Courier Service                   )      ASBCA No. 61170
                                            )
Under Contract No. W81 K02-16-D-0004        )

APPEARANCE FOR THE APPELLANT:                      Justin T. Huffman, Esq.
                                                    Camarda Law Firm, P.C.
                                                    Auburn, NY

APPEARANCES FOR Tl IE GOVERNMENT:                  Raymond M. Saunders. Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Adam Kama. JA
                                                    Trial Attorney

                               ORDER OF DISMISSAL

       The parties have advised the Board they have resolved the dispute and have
requested that the appeal be dismissed with prejudice. Accordingly. for good cause
shown, the appeal is dismissed with prejudice. This dismissal leaves no appeal remaining
before the Board arising from the performance of Contract No. W81 K02-l 6-D-0004.
The Board commends the parties for their successful efforts to resolve the appeal.

       Dated: March 21, 2019


                                                . ~,1/z,lf;c
                                                 CHRISTOPIIER M. MCNl~--
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61170, Appeal of Crosstown Courier
Service, rendered in conformance with the Board's Charter.

       Dated:


                                                --~--------------------~----
                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals